DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The disclosure is objected to because a complete “Detailed Description of the Invention is lacking.  
The “DETAILED DESCRIPTION OF PRTEFERRED EMBODIMENTS” in the current specification primarily involves a mere listing of elements by reference numeral used in the drawings followed by a brief mention of “alternative configurations”.  The current specification fails to comply with 37 CFR 1.171  which requires a “written description…to be in such full, clear, concise and exact terms as to enable any person skilled in the art…to make and use the invention”.  Further with reference to 37 CFR 1.71, the specification “must describe completely a specific embodiment…and must explain the mode of operation”.  In the instant specification, there is no complete and clear description of exactly how the listed elements by reference numeral are interconnected or how they relate nor is there a clear explanation of an exact mode of operation of the preferred embodiment including precisely how each reference numeral element functions individually as well as relative to other related elements to achieve the mode of operation of function of the preferred embodiment.


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Since the specification fails to contain a written description of the invention in clear and exact terms so as to enable any person skilled in the art to make and use the invention, the recitation of a reconfigurable RV in claims 1-19 is not enabled.  For example, in claim 1, it is not clear how one would make and use the invention so that “altering the floor height of the second interior room alters the useable floor area of the first interior room”.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph D. Pape whose telephone number is (571)272-6664.  The examiner can normally be reached on Monday to Friday 7 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/Joseph D. Pape/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        



Jdp
2/25/21